By the Court:
The petition shows that at the May term, 1894, of the circuit court of Erie county, a cause was tried therein upon its merits, a decision partly adverse to the relator being announced on the last day of the term, July 28th; a special finding of facts was requested by the relator, which its counsel were directed to prepare. By the 1st day of September said counsel had prepared such finding which was submitted to counsel for the adverse *431party; the entry was finally settled by two of the judges in vacation on the 1st of December, 1893, their approval was thereon indorsed and at request of such judges counsel for the relator sent the entry to the clerk with direction of the judges, to enter as of the day of the decision, July 28; relator’s counsel thereafter prepared a bill of exceptions, which on the 26th day of December, 1894, said judges refused to sign. The relator asks for a writ of mandamus to compel said judges to sign such bill:
Held, That a bill of exceptions signed on the day upon which the relator’s bill was tendered would have been unavailing under ..sections 5298, 5302, of the Revised Statutes. The record of the circuit court is conclusive of the fact'that the judgment was rendered July 28, more than sixty days before the bill of exceptions was tendered- to the judges for their signatures.

Demurrer to petition sustained and writ refused.